SEE, Justice
(concurring specially).
I concur. This Court stated in Ex parte Vance, 900 So.2d 394, 399 (Ala.2004): *424“ ‘This Court will not issue the writ of mandamus where the petitioner has “ ‘full and adequate relief ” by appeal.’ ” (quoting Ex parte Ocwen Fed. Bank, 872 So.2d 810, 813 (Ala.2003), quoting in turn State v. Cobb, 288 Ala. 675, 678, 264 So.2d 523, 526 (1972)). Because Blue Cross Blue Shield of Alabama has “full and adequate relief’ by appeal, I concur to deny the petition for the writ of mandamus.